Per Curiam:
When Clara Scott Lynn died, the real estate which she inherited from her father had been sold under proceedings in partition, the deeds had been made to the respective purchasers thereof, and the contention now is whether the purchase mone3r for said real estate shall be paid to her administrator, who is her husband, or to her heirs at law. The auditor and the court below awarded it to her administrator, upon the ground that it was personalty; the appellees contend that it should have been distributed to them as the heirs at law of Clara, because it was real estate.
I presume no one will contend that if Clara had sold her undivided interest in her father’s real estate at private sale, and taken a bond and mortgage for the purchase money, the bond and mortgage thus taken would have been real estate. Does it make any difference that her interest was *457sold under proceedings in partition ? Granted that, as to the proceeds of the sale under the partition, they descended or were distributed as realty; that Clara toolc or was entitled to take the same as realty; yet, in her hands, the same became personal estate, and those who take by descent from her take it as money. It was said by our Brother Mitchell in Wentz’s App., 126 Pa. 541: “ It is not uncommon to say that the proceeds of real estate remain realty, but the expression is not accurate. The money never is real estate, in law any more than in fact, but for certain purposes, and within certain limits, it is treated as if it was real estate. The purpose is to preserve the inheritable quality of the estate, so that the title may not be diverted from the previous owner, and the limit is the first devolution.” This is settled law.
The first devolution here was to Clara Linn. In the distribution of the estate of her father, James D. Scott, the money derived from the sale of his real estate must be distributed to his children as real estate, not as money; that is to say, they take the money as they would take the land. This was the first devolution. But in the hands of Clara, it was as clearly money as if it had been sold by her at private sale, a'nd her administrator is entitled to the money. The act of March 29, 1832, has no application.
The decree is affirmed, and the appeal dismissed at the cost of the appellant.